MEMORANDUM**
Marc Stephen Hood appeals his conviction and 71-month sentence imposed following a guilty plea conviction for interstate travel with intent to engage in a sexual act with a juvenile, in violation of 18 U.S.C. § 2423(b). We have jurisdiction pursuant to 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a). We dismiss, in part, based on a valid appeal waiver, and we vacate and remand, in part.
First, Hood contends that the district court erred by denying his motion to dismiss the indictment because the alleged victim was actually an adult undercover agent posing as a 14-year old girl. We decline to address this issue based on the unambiguous, knowing and voluntary appeal waiver as to this issue, and dismiss this contention. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir.2000).
Second, Hood contends, and the government correctly concedes, that the district court erred in imposing a 5-year term of supervised release where the statutory maximum is 3 years. See 18 U.S.C. §§ 2423(b), 3559(a)(3) and 3583(b)(2). Accordingly, we vacate Hood’s term of supervised release and remand for resentencing on that issue.
DISMISSED in part, and VACATED and REMANDED in part.

 This disposition is„ not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.